



 

Exhibit 10.1


CREE, INC.
CHANGE IN CONTROL AGREEMENT
(for Section 16 Officers other than the Chief Executive Officer)


THIS AGREEMENT (the “Agreement”) is entered into on this 13th day of July, 2016
(the “Effective Date”), between Cree, Inc. (the “Company”) and Frank Plastina
(“Executive”).


In consideration of the mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto agree as follows:
1.Duties and Scope of Employment.


(a)Positions and Duties. Executive will continue to serve as Interim Executive
Vice President and General Manager Power/RF, reporting to the Company’s Chief
Executive Officer and President (“CEO”). Executive will render such business and
professional services in the performance of Executive’s duties, consistent with
Executive’s positions within the Company, as will reasonably be assigned to him
by the CEO. The period Executive is employed by the Company as a Section 16
Officer is referred to herein as the “Employment Term”. The term “Section 16
Officer” means a Company employee who is designated by the Company, at its
discretion and consistent with applicable law, as being subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended.


(b)Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the CEO, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.


2.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of termination of Executive’s employment.
Executive agrees to resign from all positions held with the Company and its
affiliates immediately following the termination of Executive’s employment as a
Section 16 Officer if the Company's Board of Directors (the "Board") or the CEO
so requests.


1

--------------------------------------------------------------------------------







3.Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue for the duration of the Employment Term. The CEO or the
Compensation Committee of the Board of Directors (the “Committee”) or the
Executive may discontinue the Executive’s status as a Section 16 Officer,
thereby terminating the Employment Term and this Agreement, at any time.
Notwithstanding any contrary provision in this Section 3, (i) in the event of
the commencement of a tender offer or the Company and another party enter into a
written agreement that contemplates a transaction, the consummation of either of
which would result in a Change in Control as defined in Subsection (i)-(vi) of
such definition, this Agreement will continue until the occurrence of either the
resulting Change in Control or the termination or expiration of the tender offer
or the written agreement without the occurrence of a Change in Control,
whichever comes first, and (ii) in the event a Change in Control (including
without limitation a resulting Change in Control as described in the preceding
clause (i)) occurs during the Employment Term, this Agreement will continue for
not less than twelve (12) months after the date of the Change in Control.


4.Compensation.


(a)Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary in an amount determined by the Committee as compensation for
Executive’s services (such annual salary, as is then effective, to be referred
to herein as “Base Salary”). The Base Salary will be paid periodically in
accordance with the Company’s normal payroll schedule and practices and be
subject to the usual, required withholdings. Executive’s salary will be subject
to review by the Committee not less than annually, and adjustments will be made
in the discretion of the Committee.


(b)Incentive Compensation. Executive will be eligible to receive incentive
compensation payable for the achievement of individual performance goals
established by the CEO and corporate performance goals established by the
Committee. The Committee will determine Executive’s annual target incentive
award level. The actual earned incentive, if any, payable to Executive for any
fiscal period of the Company will depend upon the extent to which the applicable
performance goal(s) are achieved. For each fiscal quarter of the Company, the
CEO will establish applicable individual performance goal(s). For each fiscal
year of the Company, the Committee will establish applicable corporate
performance goal(s). Executive’s incentive compensation will be subject to the
terms and conditions of the Company’s incentive plan or arrangement designated
by the Committee for this purpose, including but not limited to continued
employment requirements and payment date terms that are designed to cause the
incentive compensation to be exempt from or in compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the guidance
thereunder (collectively “Section 409A”).


(c)Long-Term Incentive. Executive will be eligible to receive long-term
incentives subject to terms and conditions established by the Committee, the
underlying Cree, Inc. 2004 Long-Term Incentive Compensation Plan, the 2013
Long-Term Incentive Compensation Plan or any successor plan thereto, and the
Committee’s terms and conditions for the applicable type of award, including
vesting criteria such as continued service or performance objectives.


2

--------------------------------------------------------------------------------







5.Employee Benefits. Executive will be eligible to participate in all Company
employee benefit plans, policies, and arrangements that are applicable to other
executive officers of the Company in accordance with the terms of such plans,
policies, and arrangements as may exist from time to time.


6.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time. To the
extent that any such reimbursement does not qualify for exclusion from Federal
income taxation, the Company will make the reimbursement only if the
corresponding expense is incurred during the term of this Agreement and the
reimbursement is made on or before the last day of the calendar year following
the calendar year in which the expense is incurred, the amount of expenses
eligible for such reimbursement during a calendar year will not affect the
amount of expenses eligible for such reimbursement in another calendar year, and
the right to such reimbursement is not subject to liquidation or exchange for
another benefit from the Company.


7.Termination of Employment. In the event of Executive’s Termination of
Employment with the Company, Executive will be entitled to any (a) unpaid Base
Salary accrued up to the date of such Termination of Employment (the
“Termination Date”) paid in accordance with the schedule specified in Section
4(a) above, (b) any incentive compensation that is earned as of Executive’s
Termination Date in accordance with the terms and conditions of the applicable
incentive plan or arrangement but has not yet been paid, which amount, if any,
will be paid in accordance with the terms and conditions of the applicable
incentive arrangement, (c) pay for accrued but unused vacation that the Company
is legally obligated to pay Executive, which amount will be paid in the first
regular payroll cycle occurring after the Termination Date, except as provided
in Section 8(b) below, (d) benefits or compensation as provided under the terms
of any employee benefit and compensation agreements or plans applicable to
Executive, (e) unreimbursed business expenses required to be reimbursed to
Executive, which amount, if any, will be paid in accordance with Section 6
above, and (f) rights to indemnification Executive may have under the Company’s
Articles of Incorporation, Bylaws, this Agreement, or a separate indemnification
agreement, as applicable. In addition, if during the Employment Term, the
Termination of Employment is initiated by the Company without Cause or by
Executive for Good Reason, and the Termination of Employment is In Connection
with a Change in Control, Executive will be entitled to the amounts and benefits
specified in Section 8(a) below. If, however, during the Employment Term, the
Termination of Employment is initiated by the Company with Cause or by Executive
not for Good Reason, or the Termination of Employment is not In Connection with
a Change in Control, Executive will be entitled only to those amounts and
benefits, if any, specified in Section 8(d), below. For purposes of clarity, a
Termination of Employment initiated by the Company without Cause or by the
Executive for Good Reason in connection with a sale of assets constituting a
Change in Control in which the Successor does not assume the Company’s
obligations under this Agreement, will constitute a Termination of Employment In
Connection with a Change in Control for which Executive will be entitled to the
amounts and benefits specified in Section 8(a) below.


3

--------------------------------------------------------------------------------







8.Severance.


(a)Change in Control Benefits. If Executive’s Termination of Employment is
initiated by the Company without Cause or by Executive for Good Reason during
the Employment Term, and if, but only if, the Termination of Employment during
the Employment Term is In Connection with a Change in Control (but not by the
Company in connection with the death or LTD Disability of Executive or in
connection with a sale of assets constituting a Change in Control in which the
Successor employs Executive and assumes the Company’s obligations under this
Agreement), then, subject to Section 9, Executive will receive:


(i)continued payment of Base Salary for twenty-four (24) months, paid in
accordance with the schedule specified in Section 4(a) above, but commencing
within thirty (30) days following Termination of Employment with payments
retroactive to that date, except as provided in Section 8(b) below;


(ii)a lump sum payment equal to two (2) times Executive’s target annual
incentive award (consisting of both the individual performance component and the
corporate performance component) for the fiscal year in which the Termination
Date occurs, paid within ninety (90) days following the Termination Date, except
as provided in Section 8(b) below;


(iii)a lump sum payment equal to twenty-four (24) multiplied by the COBRA
premium in effect for the type of medical, dental and vision coverage in effect
for Executive (e.g., family coverage vs. employee-only coverage) at the time of
Executive’s Termination of Employment, paid within ninety (90) days following
the Termination Date, except as provided in Section 8(b) below; and


(iv)full accelerated vesting with respect to Executive’s then outstanding,
unvested stock options, time-vested restricted stock awards and other equity
awards that vest solely based on the passage of time, as well as, for the
purpose of this subsection only, the $3,000,000 in equity value promised in
Executive’s offer letter with the Company, which equity value has not been
issued to the Executive as of the Effective Date of this Agreement but shall be
paid out in cash if this Section 8(a) is triggered, less the amount of equity
value actually granted to Executive in the Company’s 2016 fiscal year (with such
equity value determined in accordance with the Company’s standard practices at
the time of grant)(for the avoidance of doubt, any such then outstanding,
unvested stock options, time-vested restricted stock awards and other equity
awards that vest solely based on the passage of time actually granted to
Executive in the Company’s 2016 fiscal year shall accelerate pursuant to the
first clause of this Section 8(a)(iv));


A termination for “Good Reason” has not occurred and is not and may not be
triggered (either at the time of consummation of the transaction or within the
timeframes specified in the definition of “In Connection with a Change in
Control”) by a transaction that would constitute (i) the initial public offering
of the stock of a Business Unit of the Company; or (ii) the sale, transfer or
other disposition of a substantial portion of the stock or assets of the Company
or a Business Unit or a similar transaction unless


4

--------------------------------------------------------------------------------







the Board, in each case, in its sole discretion, has determined such transaction
to constitute a Change in Control. Notwithstanding the foregoing, in connection
with a transaction that has been determined to be a Change in Control by the
Board, but the Company offers the Executive employment with the Company in
another Business Unit (or with the Company generally), on such terms and
conditions as may be determined by the Company in its sole discretion, so long
as the pay and benefits for Executive are substantially similar prior to such
Change in Control (without any regard as to the title, job, duties, reporting
relationship or authorities of Executive in his/her new role), no amount will be
payable for a Change in Control based upon this Section 8(a), and thereafter,
such new job title, duties, reporting relationship, authorities, pay and
benefits shall control for the purposes of this Agreement with respect to any
subsequent termination of Executive. Furthermore, for the avoidance of doubt,
Good Reason cannot be triggered, and therefore shall not be capable of applying
to Executive under this Section 8(a), if (a) his/her employment is not primarily
with and for the Business Unit that is sold (as described in the preceding
sentence) or (b) the Executive’s job duties and responsibilities are not
materially diminished after a sale of the stock or assets of a Business Unit
(and a reduction in the aggregate asset size of the Company as a result of a
sale of the stock or assets of a Business Unit shall not alone constitute a
diminution in the Executive’s job duties and responsibilities).


(b)Section 409A Payment Provisions; Possible Payment Delay in Event Executive is
a Specified Employee. For purposes of Section 409A, each installment payment of
severance specified in Sections 7(c) and 8(a)(i), (ii) and (iii) above is a
separate payment; all payments specified in Sections 7(c) and 8(a)(i), (ii) and
(iii) above made through the date that is 2-½ months following the later of the
last day of the calendar year containing the Termination Date and the last day
of the Company’s fiscal year containing the Termination Date (the “Short-Term
Deferral Deadline”) are intended to be exempt from Section 409A under the
short-term deferral rule; all such payments made after the Short Term Deferral
Deadline are intended to be exempt from Section 409A under the severance pay
exemption specified in Treasury Regulation §1.409A- 1(b)(9)(iii) (the “Severance
Pay Exemption”); in the event that Executive is a Specified Employee on the
Termination Date, all such payments made after the Short Term Deferral Deadline,
that exceed the limits of the Severance Pay Exemption, and that would be paid
earlier than the Six-Month Delay Payment Date will be delayed until the
Six-Month Delay Payment Date to the extent required to satisfy Subsection
409A(a)(2)(B)(i) of the Code; on that date, the Company will pay Executive a
lump sum consisting of all payments that would have been paid to Executive prior
to the Six-Month Delay Payment Date had Executive not been a Specified Employee,
increased for interest at the short-term Federal rate in effect on the
Termination Date for the period beginning on the date each component of such
lump sum would have been paid had Executive not been a Specified Employee and
ending on the Six-Month Delay Payment Date; however, if Executive dies after the
Termination Date but before such lump sum payment is made, it will be paid to
Executive’s estate without regard to any six-month delay that otherwise applies
to Specified Employees.


(c)Parachute Payment Limitation. Notwithstanding the provisions of Section 8(a)
above, if (i) any payments or benefits received or to be received by


5

--------------------------------------------------------------------------------







Executive, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any person whose actions result in
a Change in Control, constitute "parachute payments" (such payments or benefits
being hereinafter referred to as the "Parachute Payments") within the meaning of
Section 280G(b)(2) of the Code, and (ii) the aggregate present value of the
Parachute Payments reduced by any excise tax imposed under Section 4999 of the
Code (or any similar tax that may hereafter be imposed) (the "Excise Tax") would
be less than 3 times Executive's "base amount" as defined in Section 280G(b)(3)
of the Code, then, in lieu of that portion of the Parachute Payments to which
Executive would otherwise be entitled under subsections (i), (ii), and (iii) of
Section 8(a) above, the Company shall pay Executive an amount (if any) such that
the aggregate present value of the Parachute Payments is equal to 2.99 times
such base amount (the resulting amount that is payable under subsections (i),
(ii), and (iii) of Section 8(a) is the "Capped Amount"). The Capped Amount shall
be apportioned and substituted for the amounts that would otherwise have been
payable under subsections (i), (ii), and (iii) of Section 8(a) above but for
this Section 8(c) on a prorata basis, and each such amount shall be paid at the
time specified in the corresponding subsection of Section 8(a) above except as
provided in Section 8(b) above. For this purpose, proration shall be
accomplished by multiplying each amount that would otherwise have been payable
under subsections (i), (ii), and (iii) of Section 8(a) above but for this
Section 8(c) by a fraction, the numerator of which is the Capped Amount and the
denominator of which is the aggregate amount that would otherwise have been
payable under subsections (i), (ii), and (iii) of Section 8(a) but for this
Section 8(c). For purposes of this Section 8(c), the base amount, the present
value of the Parachute Payments, the amount of the Excise Tax and all other
appropriate matters shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G of the Code and based upon the
advice of tax counsel selected by such auditors.


(d)Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then, except as
provided in Section 7, (i) all further vesting of Executive’s outstanding equity
awards will terminate immediately, and Executive’s outstanding equity awards
will terminate in accordance with the terms and conditions of the applicable
award agreement(s), (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits, including severance benefits, only in accordance
with the Company’s then established plans, programs, and practices other than
this Agreement.


(e)Termination due to Death or LTD Disability. If Executive’s employment is
terminated by reason of Executive’s death or LTD Disability, then, except as
provided in Section 7, (i) Executive’s outstanding equity awards will vest and
terminate in accordance with the terms and conditions of the applicable award
agreement(s); (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be entitled to
receive benefits, including severance benefits, only in accordance with the
Company’s then established plans, programs, and practices other than this
Agreement.


6

--------------------------------------------------------------------------------







(f)Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with a
termination of Executive’s employment In Connection with a Change in Control,
except for such payments and benefits to which Executive would be entitled as an
employee of the Company in the absence of this Agreement.


9.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 8 will be subject to Executive signing and not revoking a
release of claims in substantially the form attached as Exhibit A, but with any
appropriate modifications, reflecting changes in applicable law, as are
necessary or appropriate to provide the Company with the protection it would
have if the release were executed as of the Effective Date. No severance will be
paid or provided unless and until the release of claims is timely executed and
returned by Executive to the Company, becomes effective and has not been timely
revoked in accordance with the terms thereof prior to the date on which
severance payments are required to commence under Section 8. The Company will
complete and provide to Executive the release of claims in sufficient time so
that if Executive timely executes and returns it, the revocation period will
expire before severance payments are required to commence under Section 8.


(b)Nondisparagement. As a condition to receipt of severance, during the
Employment Term and for twelve (12) months thereafter, Executive will not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company, its directors, or its officers. The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.


(c)Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement.


(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


(e)Generally Disabled; LTD Disability. The provisions of this Section 9(e) will
control in the event of conflict between this Section 9(e) and any other
language in this Agreement. If Executive becomes Generally Disabled during the
Employment Term, the Company will not be in breach of this Agreement and
Executive will not be entitled to severance pursuant to Section 8(a) on account
of the Company, in its sole discretion, taking any action that would otherwise
be considered Good Reason under Section 10(i) below provided that such action
remains in effect only for so long as Executive remains Generally Disabled. If
Executive is Generally Disabled for more than ninety-one (91) days (whether or
not consecutive) in a rolling twelve (12) month period, the Company will not be
in breach of this Agreement and Executive will not be entitled to severance per
Section 8(a) on account of the Company permanently taking any action that would
otherwise be considered Good Reason under Section 10(i) below. If Executive is


7

--------------------------------------------------------------------------------







Generally Disabled during the Employment Term and the Company terminates
Executive’s employment without Cause prior to the date that he is determined to
have an LTD Disability, such termination will be considered Termination of
Employment by the Company without Cause for purposes of Section 8(a) of this
Agreement; provided that, in such circumstances, Executive will only be eligible
for the severance benefits set forth in items (i), (ii) and (iii) of Section
8(a) of this Agreement. If Executive ceases to be Generally Disabled before
Executive’s employment is terminated by reason of LTD Disability, subject to the
notice and cure provisions in Section 10(i), for purposes of Section 8(a) of
this Agreement Executive will have the right to terminate Executive’s employment
for Good Reason (if the Termination of Employment is In Connection with a Change
in Control) on account of any event or circumstances that occurred while
Executive was Generally Disabled that would otherwise have constituted Good
Reason except for the provisions of this Section 9(e) unless such event or
circumstances has already been cured by the Company or consented to by
Executive; provided that, in such circumstances, Executive will only be eligible
for the severance benefits set forth in items (i), (ii) and (iii) of Section
8(a) of this Agreement. Notwithstanding any language herein to the contrary,
nothing in this paragraph creates a right to severance benefits other than if
Executive’s Termination of Employment is during the Employment Term In
Connection with a Change in Control.


10.Definitions.


(a)Act. For purposes of this Agreement, “Act” means the Securities Exchange Act
of 1934, as now in effect or as hereafter amended.


(b)Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to the Termination Date provide Executive, Executive’s
spouse, and/or Executive’s eligible dependents with medical, dental, or vision
benefits. The term “Benefit Plans” does not include plans, policies, or
arrangements providing for any other type of benefit (including, but not by way
of limitation, financial counseling, disability, life insurance, or retirement
benefits).


(c)Business Unit. For purposes of this Agreement, “Business Unit” shall mean a
subsidiary or a business division or business segment of the Company in which
the Executive is primarily employed. For the avoidance of doubt, a Change in
Control pursuant to Section 10(e)(vi) shall not apply to Executive if his/her
employment is not primarily with and for the Business Unit that is sold.


(d)Cause. For purposes of this Agreement, “Cause” means (i) Executive’s willful
and continued failure to perform the duties and responsibilities of Executive’s
position that is not corrected after one written warning detailing the concerns
and offering Executive a reasonable period of time to cure; (ii) any material
and willful violation of any federal or state law by Executive in connection
with Executive’s responsibilities as an employee of the Company; (iii) any act
of personal dishonesty taken by Executive in connection with Executive’s
responsibilities as an employee of the Company with the intention or reasonable
expectation that such may result in personal enrichment of


8

--------------------------------------------------------------------------------







Executive; (iv) Executive’s conviction of, or plea of nolo contendere to, or
grant of prayer of judgment continued with respect to, a felony that the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business; or (v) Executive materially breaching
Executive’s Confidential Information Agreement, which breach is (if capable of
cure) not cured within thirty (30) days after the Company delivers written
notice to Executive of the breach.


(e)Change in Control. For purposes of this Agreement, a “Change in Control” will
be deemed to have occurred upon the happening of any of the following events:


(i)Any “Person” as defined in Section 3(a)(9) of the Act, including a “group”
(as that term is used in Sections 13(d)(3) and 14(d)(2) of the Act), but
excluding the Cree Entities and any employee benefit plan sponsored or
maintained by the Cree Entities (including any trustee of such plan acting as
trustee), who together with its “affiliates” and “associates” (as those terms
are defined in Rule 12b-2 under the Act) becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 under the Act) of more than 50% of the
then-outstanding shares of common stock of the Company or the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of its directors. For purposes of calculating the
number of shares or voting power held by such Person and its affiliates and
associates under this clause (i), there shall be excluded any securities
acquired by such Person or its affiliates or associates directly from the Cree
Entities.


(ii)A sale or other disposition of all or substantially all of the Company’s
assets is consummated, other than such a sale or disposition that would not have
constituted a Change of Control under clause (iv) below had it been structured
as a merger or consolidation.


(iii)The shareholders of the Company approve a definitive agreement or plan to
liquidate the Company.


(iv)A merger or consolidation of the Company with and into another entity is
consummated, unless immediately following such transaction (1) more than 50% of
the members of the governing body of the surviving entity were Incumbent
Directors (as defined in clause (v) below) at the time of execution of the
initial agreement providing for such transaction, (2) no “Person” (as defined in
clause (i) above), together with its “affiliates” and “associates” (as defined
in clause(i) above), is the “Beneficial Owner” (as defined in clause (i) above),
directly or indirectly, of more than 50% of the then-outstanding equity
interests of the surviving entity or the combined voting power of the
then-outstanding equity interests of the surviving entity entitled to vote
generally in the election of members of its governing body, and (3) more than
50% of the then-outstanding equity interests of the surviving entity and the
combined voting power of the then-outstanding equity interests of the surviving
entity entitled to vote generally in the election of members of its governing
body is “Beneficially Owned”, directly or indirectly, by all or substantially
all of the individuals and entities who were the “Beneficial Owners” of the
shares of common stock of the Company immediately prior


9

--------------------------------------------------------------------------------







to such transaction in substantially the same proportions as their ownership
immediately prior to such transaction.


(v)During any period of 24 consecutive months during the Employment Term, the
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided, however, that a director who was not a
director at the beginning of such 24 month period shall be deemed to have
satisfied such 24 month requirement, and be an Incumbent Director, if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually, because they were directors at the beginning of such 24 month
period, or by prior operation of this clause (v), but excluding for this purpose
any such individual whose initial assumption of office is in connection with an
actual or threatened election context subject to Rule 14a-11 of Regulation 14A
promulgated under the Act or other actual or threatened solicitation of proxies
or consents by or on behalf of a “Person” (as defined in clause(i) above) other
than the Board.


(vi)The sale, transfer or other disposition of a substantial portion of the
stock or assets of the Company or a Business Unit or a similar transaction as
the Board, in each case, in its sole discretion, may determine to be a Change in
Control; provided, however, that the term “Change in Control” shall not include
(i) a transaction the sole purpose of which is to change the state of the
Company’s incorporation; or (ii) the initial public offering of the stock of a
Business Unit of the Company, and any subsequent sell down of the stock of the
Business Unit by the Company.


(f)Confidential Information Agreement. For purposes of this Agreement,
“Confidential Information Agreement” shall refer to the version of Employee
Agreement Regarding Confidential Information, Intellectual Property, and
Noncompetition in effect for Executive as of the relevant date; provided that,
with respect to Executive’s post-termination obligations, it shall refer to the
version of such agreement in effect as of Executive’s Termination Date.


(g)Cree Entities. For purposes of this Agreement, “Cree Entities” means the
Company and its successors and assigns as well as any corporation which is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h) of the Code) which includes the Company;
any trade or business (whether or not incorporated) which is under common
control (as defined in Section 414(c) of the Code, as modified by Section 415(h)
of the Code) with the Company; any organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Section 414(m)
of the Code) which includes the Company; and any other entity required to be
aggregated with the Company pursuant to regulations under Section 414(o) of the
Code.


(h)Generally Disabled. For purposes of this Agreement, “Generally Disabled”
means that Executive is unable, with reasonable accommodation, to perform the
material and substantial duties of Executive’s position due to illness or injury
or


10

--------------------------------------------------------------------------------







physical or mental incapacity as determined by the Committee consistent with its
obligations to the Company’s shareholders.


(i)Good Reason. For purposes of this Agreement, except as provided in Section
8(a)(iv) or Section 9(e) above, “Good Reason” means the occurrence of any of the
following, without Executive’s consent and not due to Cause, within the
timeframes specified in the definition of “In Connection with a Change in
Control”: (i) a material reduction in Executive's authority, duties or
responsibilities; (ii) a material reduction in Executive's base salary, other
than a one-time reduction that also is applied to substantially all other
executive officers of the Company, provided that Executive's reduction is
substantially proportionate to the reduction applied to substantially all other
executive officers; (iii) the Company requiring Executive to report to anyone
other than the CEO (or an acting Chief Executive Officer in the event of the
Chief Executive Officer’s absence), the Board, a committee of the Board, or a
chief executive officer or General Manager of a Business Unit, if Executive was
reporting to such person on the Effective Date of this Agreement; or (iv) the
Company requiring Executive to relocate Executive’s principal place of business
or the Company relocating its headquarters, in either case to a facility or
location outside of a thirty-five (35) mile radius (or such longer distance that
is the minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Section 409A of the Code) from Executive’s current
principal place of employment; provided, however, that Executive will only have
Good Reason if he provides notice to the Chief Executive Officer of the
existence of the event or circumstances constituting Good Reason specified in
any of the preceding clauses within ninety (90) days of the initial existence of
such event or circumstances and if such event or circumstances is not cured
within thirty (30) days after Executive gives such written notice. If Executive
initiates Termination of Employment for Good Reason, the actual Termination of
Employment must occur within thirty (30) days after expiration of the cure
period. Executive’s failure to timely give notice of the occurrence of a
specific event that would otherwise constitute Good Reason will not constitute a
waiver of Executive’s right to give notice of any new subsequent event that
would constitute Good Reason that occurs after such prior event (regardless of
whether the new subsequent event is of the same or different nature as the
preceding event). Executive’s actions approving in writing (or by such other
means as is reliable and verifiable) any change, reduction, requirement or
occurrence (that otherwise may be considered Good Reason) in Executive’s role as
an officer of the Company will be considered consent for the purposes of this
Good Reason definition.


(j)In Connection with a Change in Control. For purposes of this Agreement, a
Termination of Employment with the Company is “In Connection with a Change in
Control” if Executive incurs a Termination of Employment during the Employment
Term either within (i) the period of time between the commencement of a tender
offer or the Company and another party entering into a written agreement that
contemplates a transaction the consummation of either of which would result in a
Change in Control as defined in Subsections (i), (ii), (iv), (v) or (vi) of such
definition and the occurrence of either the resulting Change in Control or the
termination or expiration of the tender offer or the written agreement without
the occurrence of a Change in Control, or (ii)


11

--------------------------------------------------------------------------------







twelve (12) months following a Change in Control (including without limitation a
resulting Change in Control as described in the preceding clause (i)).


(k)LTD Disability. For purposes of this Agreement, “LTD Disability” will mean
that Executive is “Partially Disabled” or “Total Disabled” within the meaning of
the Company’s current long-term disability plan (or such similar term or terms
in any long-term disability plan of the Company that replaces its current
long-term disability plan) and has satisfied the elimination period for benefits
eligibility under such plan.


(l)Six-Month Delay Payment Date. For purposes of this Agreement, “Six-Month
Delay Payment Date” means the payment date associated with the first regular
payroll cycle after passage of six months following the Termination Date.


(m)Specified Employee. For purposes of this Agreement, “Specified Employee” will
have the meaning prescribed by Subsection 409A(a)(2)(B)(i) of the Code, as such
meaning may be amended from time to time.     


(n)Termination of Employment. For purposes of this Agreement, “Termination of
Employment” will have the meaning as prescribed by Treasury Regulation §
1.409A-1(h)(1)(ii), as such meaning may be amended from time to time.


11.Tax Treatment; Section 409A Compliance. Executive acknowledges and agrees
that the Company has made no representations as to the tax treatment of the
compensation and benefits provided pursuant to this Agreement. This Agreement is
designed with the intent that all payments hereunder shall either be exempt from
or in compliance with the requirements of Section 409A, and the Agreement shall
be interpreted in a manner consistent with that intent. The parties agree to
work together to effectuate the intent of this provision, including but not
limited to revising the timing and/or form of any payment hereunder as may be
permitted by and necessary to ensure the terms and conditions applicable to such
payments comply with Section 409A.


12.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company officer or director and subject to the terms of
any separate written indemnification agreement.


13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any Successor of the Company. Any such Successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “Successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company, or of the applicable
Business Unit of the Company. None of the rights of Executive to receive any
form of compensation payable pursuant to this Agreement may be assigned or
transferred


12

--------------------------------------------------------------------------------







except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance, or other disposition of Executive’s right to
compensation or other benefits will be null and void.


14.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one business day after being sent
overnight by a well-established commercial overnight service, or (c) four days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:
If to the Company:


Attn: Senior Vice President, Administration
Cree, Inc.
4600 Silicon Drive
Durham, NC 27703
If to Executive:
at the last residential address known by the Company.


15.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.


16.Arbitration. The Company and Executive agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Durham, North
Carolina before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the North Carolina
Rules of Civil Procedure. The Company and Executive agree that the prevailing
party in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Company and
Executive hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Company and Executive and the
subject matter of their dispute relating to Executive’s obligations under this
Agreement and the Confidential Information Agreement.


17.Expenses of Enforcement. In the event of a dispute relating to this Agreement
arising during the term of Executive’s employment with the Company or within
three (3) years following the termination of this Agreement, the Company will
reimburse Executive’s fees and expenses as incurred quarterly, including
reasonable attorneys’ fees,


13

--------------------------------------------------------------------------------







in connection with such dispute, provided that (i) Executive provides the
Company with written documentation substantiating the amount of such fees and
expenses, and (ii) Executive prevails on at least one material issue in such
dispute or an arbitrator does not determine that Executive’s legal positions
were frivolous or without legal foundation. The Company will make such
reimbursement payments quarterly based on the written substantiation
documentation submitted by Executive to the Company during the prior quarter; in
no event will any reimbursement be made later than the end of the calendar year
next following the calendar year in which the expense was incurred by Executive;
Executive must provide such written substantiation in time for the Company to
make such reimbursement by such deadline. In the event Executive does not so
prevail or in the event of a determination by the arbitrator that Executive’s
legal positions were frivolous or without legal foundation (in either case, a
“Resolution”), Executive will repay to the Company any amounts previously
reimbursed by it and Executive will reimburse the Company for its fees and
expenses, including reasonable attorneys’ fees, incurred in connection with the
dispute, both within a reasonable period of time not to exceed sixty (60) days
following the date of the Resolution. The amount of expenses eligible for
reimbursement under this Section 17 during a calendar year will not affect the
amount of expenses eligible for reimbursement under this Section 17 in another
calendar year, and the right to such reimbursement is not subject to liquidation
or exchange for another benefit from the Company.


18.Integration. This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award agreements and grant notices
that describe Executive’s outstanding equity awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that is signed by duly authorized
representatives of the parties hereto.


19.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


20.Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 7, 8, 9, and 11, and Sections 12,
16, and 17 will survive the termination of this Agreement.


21.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


22.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


23.Governing Law. This Agreement will be governed by the laws of the State of
North Carolina (with the exception of its conflict of laws provisions).


14

--------------------------------------------------------------------------------







24.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


25.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
 
 
 
 
 
 
 
 
 
CREE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Charles M. Swoboda
 
Date:
 
July 13, 2016
Charles M. Swoboda
 
 
 
 
Chief Executive Officer and President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OFFICER:
 
 
 
 
 
 
 
 
 
 
 
/s/ Frank Plastina
 
Date:
 
July 13, 2016
Frank Plastina
 
 
 
 









15